 In the Matter Of QUAKER OATSCOMPANYandUNITEDCEREALWORKERS,LOCAL No. 633, (CIO)Case No. R-1801AMENDMENT TO DECISION ANDDIRECTION OF ELECTIONANDORDER OVERRULING MOTION FORRECONSIDERATION AND REHEARINGJuly 10, 1940On June 11, 1940, the National Labor Relations Board, herein calledthe Board, issued a Decision and Direction of Election in the above,entitled proceeding.'The Direction of Election provides, that. anelection by secret ballot shall be conducted in not less than thirty (30)nor more than sixty (60), days from the date of said Direction amongcertain employees of Quaker Oats Company, Akron, Ohio, hereincalled the Company, to determine whether or not they desire to berepresented for purposes of collective bargaining by United CerealWorkers, Local 633, herein called the Union, a labor organizationaffiliated with Congress of Industrial Organizations.On June 29 the Company lodged with the Board its Exceptions andMotion for Reconsideration and Rehearing, wherein it excepts to thefinding made in said Decision and Direction of Election that themaintenance or mechanical employees, powerhouse employees, andplant-service employees of the Company, herein called the non-production workers, are without the unit of employees appropriate forcollective bargaining; and requests that the Board reconsider thisfinding, as well as the order based thereon excluding non-productionworkers from the election directed, and grant a rehearing upon thisissue.We hereby order said document filedinstanteras part of therecord herein.The Company in connection with said exceptions represents, amongother things, that the non-production workers were solicited by theUnion in 1939 either to become members of that organization or to124 N L.R B. 58925 N L. R. B ; No. 34275 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDdesignate it as collective bargaining representative; and concludestherefrom that the afore-mentioned finding in so far as it rests uponthe further findings in said Decision set forth, that the Union had notundertaken organization among the non-production workers, that theUnion "did" not admit them to membership and "does" not desire torepresent them for collective bargaining purposes, was in error andcannot be sustained. Irrespective of whether the Union in 1939 de-sired these employees as members or to represent them, we have found,as set forth in the Decision, that it does not now admit them to mem-bership or desire to represent them.No satisfactory showing is madeby the Company justifying a rehearing upon or a reopening of therecord in this respect.With regard to the representation that in1939 the Union did undertake organization among the non-productionworkers, we think that fact, if true, is without relevance in the absenceof any further showing that such undertaking was successful. In theDecision we found that these "employees themselves have evinced nodesire to be represented by the Union," and the Company in its excep-tions makes no contention to the contrary.To avoid any uncertaintyconcerning this matter, however, we shall amend the Decision andDirection of Election in manner hereinafter set forth.The Company in its exceptions adverts to a certain petition executedby certain of the non-production workers and other employees.2Wethink that matter likewise immaterial.IT IS HEREBY ORDERED that the Decision and Direction of Electionissued herein be, and the same hereby is, amended by striking from thesecond sentence of the third paragraph of Section V thereof that por-tion in words, as follows :Organization by the Union, the only labor organization involved,leas not been undertaken among them... .and substituting therefor the following :Successful organization by the Union, the only labor organizationinvolved, has not occurred among them. . . .AND IT IS FURTHER ORDERED that theexceptions of theCompany insaid Exceptions and Motion for Reconsideration and Rehearing, be,and the same hereby are, overruled and its requests therein made, be,and the same hereby are, denied.MR. WILLIAM M. LEISERSON took no part in the consideration of theabove Amendment to Decision and Direction of Election and OrderOverruling Motion for Reconsideration and Rehearing.2Nothing herein is to be taken as determinative of the legality under the Act of the actionof the Company in connection with said petition of other matters set forth in its exceptions QUAKER OATS COMPANY277[SAME. TITLEAMENDMENT TO DIRECTION OF ELECTIONJuly 31, 1940A Decision and Direction of Election having issued in the above-entitled proceeding,' and the parties herein having thereafter stipu-lated and agreed, in substance, that the time within which the electionthere directed may be conducted, be extended ten (10) _days; now,therefore, in consideration of the foregoing,IT IS ORDERED that said stipulation and agreement be, and it hereby is,made part of the record herein, andIT IS FURTHER ORDERED that the Direction of Election herein be, andsame hereby is amended, by striking therefrom the words "nor morethan sixty (60) days" and substituting therefor the words "nor morethan seventy (70) days."MR. WILLIAM M. LEISERSON took no part in the consideration ofthe above Amendment to Direction of Election.124 N: L. R. B 589.25 N. L. R B, No. 34a283036-42-vol 25-19